
	

114 HR 969 IH: Blue Water Navy Vietnam Veterans Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 969
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Gibson (for himself, Mr. Palazzo, Mr. King of New York, Mr. Rangel, Mr. Lance, Mr. Hastings, Mr. Cramer, Ms. Pingree, Mr. Cartwright, Mr. Rothfus, Mr. Massie, Mr. Vargas, Mr. Ben Ray Luján of New Mexico, Mr. Stivers, Mr. Williams, Mr. Schiff, Ms. McCollum, Mr. Duncan of South Carolina, Mr. Rush, Mr. Grijalva, Mr. Farenthold, Mr. Himes, Mr. Lewis, Mr. Bishop of Georgia, Mr. Ribble, Mr. Jones, Mr. Courtney, Mrs. Blackburn, Mr. Connolly, Mr. Delaney, Mr. Sires, Ms. Brownley of California, Mr. McDermott, Mrs. Bustos, Ms. DelBene, Ms. Norton, Mr. Neal, Mr. Jeffries, Mr. Griffith, Mr. Cook, Mr. Amodei, Ms. Wasserman Schultz, Mr. Kennedy, Mr. Nugent, Mr. Forbes, Ms. Sinema, Mr. Sablan, Ms. Herrera Beutler, Ms. Esty, Mr. Veasey, Ms. Clark of Massachusetts, Mr. Peters, Ms. Frankel of Florida, Mr. Carter of Texas, Mr. DeFazio, Mr. Serrano, Mr. Jolly, Mr. Fortenberry, Mr. Ashford, Mr. Polis, Mr. Lowenthal, Mr. Smith of Washington, Mr. Yarmuth, Mr. Cohen, Ms. Tsongas, Ms. Lee, Mr. Murphy of Florida, Mr. Larsen of Washington, Ms. Clarke of New York, Mr. Cicilline, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cárdenas, Mr. Honda, Mr. Meeks, Mr. Walz, Mr. Meehan, Mr. Curbelo of Florida, Mr. Joyce, Ms. Roybal-Allard, Mrs. Beatty, Mr. Tonko, Mr. Larson of Connecticut, Mr. Guthrie, Mr. Austin Scott of Georgia, Mr. McGovern, Mr. Smith of Missouri, Mr. Scott of Virginia, Mr. Latta, Miss Rice of New York, Mr. Reed, Mr. Zeldin, Mr. Barletta, Ms. DeLauro, Mr. Sean Patrick Maloney of New York, Mr. Higgins, Mrs. Lowey, Mr. Israel, Mr. Bridenstine, Mr. Fitzpatrick, Mr. Hanna, Mr. Neugebauer, Ms. Meng, Mr. Johnson of Georgia, Mr. Heck of Washington, Mr. Ross, Mr. Marino, Mr. Pitts, Mr. Benishek, Ms. Gabbard, Mr. McKinley, Mr. Simpson, Ms. Kaptur, Mr. Byrne, Mr. Yoder, Mr. Rogers of Kentucky, Mr. Cole, Mr. Loudermilk, Mr. Jenkins of West Virginia, Mr. Gohmert, Mr. Rogers of Alabama, Mr. Perlmutter, Mr. Olson, Mr. Renacci, Mr. Brooks of Alabama, Ms. Sewell of Alabama, Mr. Hardy, Ms. Bordallo, Mr. Babin, Mr. Brady of Pennsylvania, Mr. Nolan, Mr. Webster of Florida, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify presumptions relating to the exposure of certain
			 veterans who served in the vicinity of the Republic of Vietnam, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Blue Water Navy Vietnam Veterans Act of 2015. 2.Clarification of presumptions of exposure for veterans who served in vicinity of Republic of Vietnam (a)CompensationSubsections (a)(1) and (f) of section 1116 of title 38, United States Code, are amended by inserting (including the territorial seas of such Republic) after served in the Republic of Vietnam each place it appears.
 (b)Health careSection 1710(e)(4) of such title is amended by inserting (including the territorial seas of such Republic) after served on active duty in the Republic of Vietnam. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as of September 25, 1985.
			
